Howeud, J.
The plaintiff and defendants entered into an agreement, by which the latter were to furnish a quantity of molasses, in Cuba, and the former the means of transportation thereof to this port, to be sold by defendants for account of plaintiff, and “tho proceeds here, after deducting the cost and charges, exchange, commissions, and all exponses paid thereon by Puig Brothors, to be handed over to G. W. Clarke,” who is to refund to them any loss or deficit that may result from the operation.
The sole matter in controversy is the date at which tho exchange should be charged- — the plaintiff contending that he is to pay the rate current at the date of the shipments, and the defendants that he should pay the rate current when the proceeds of the adventure wore realized.
In our former judgment we recognized the principle that the date of actual payment by defendants should govern, and ordered the caso to be remanded to ascertain that date; but both parties applied for a re-hearing, on the ground that the rights and obligations of the parties are to be determined by tho written contract itself, and they call upon us to decide the question from the record before us.
Upon further reflection, we have come to the conclusion that the contract, under a fair and legal interpretation, contemplates the refunding payment by plaintiff of the market value of the molasses in Cuba, at the date of the shipments, with the addition of the exchange' then current *348and necessary to make the purchase and shipment.
It is, we think, clear that defendants were to furnish the requisite funds, and were to be reimbursed out of the proceeds, and that, unless the contrary be shown, it was a cash transaction. It appears that the purchase had to be made with gold, and that, at the date of the purchase, the gold could be procured at 66 2-3 per cent, premium, and we must infer that they invested or disbursed for plaintiff’s account at those figures, and are to be reimbursed at the same. They were careful to protect themselves against loss, while plaintiff took all the risk of theffuctuations in the market and currency. The contract does not say that the plaintiff should refund in gold or its equivalent at the end of the adventure, but simply the cost and charges, exchange and expenses paid by defendants, and their commissions. Had gold declined, he would still have to refund the sum advanced by defendants, made up of the cost at the place of shipment and the exchange then current. And had the adventure proved a total failure, he still, under the terms of the contract, would have to reimburse the same amount. O. C. 2991. He is, therefore, entitled to the advantages which may attend the risk.
To illustrate the principle : We find that, on one shipment, defendants paid, in Cuba, the sum of $11,650 08 in gold, and that, at that date, the premium on gold was 66 2-3 per cent., which would make the sum of $19,416 80, necessary to effect the payment in Cuba, and which sum should be reimbursed to them out of the proceeds, according to the contract, otherwise; they would themselves become the adventurers, and gain or lose, accordingly as the premium on gold would advance or decline, between the date of the shipment and that of the sale here ; which was not contemplated by the contract; for they were under no contingency to suffer loss, and they cannot be said to sustain loss if they are reimbursed What they have advanced for account of plaintiff on the two shipments.
We think, from an examination of their accounts, in connection with the written contract and the admissions of parties, that the judgment of the lower Court has allowed such reimbursements, and placed a proper interpretation upon the contract in question.
It is therefore ordered that the judgment heretofore rendered by us b<3 set aside ; and it is now ordered, adjudged and decreed, that the judgment of the lower -Court be affirmed, with costs.